Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Status of the Application
Claims 1, 7, 10, 14, 17, 19-27, 30 and 39 are pending in the present application. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 112
The rejection of claims 24 and 25 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 7, 21 and 27 under 35 U.S.C. 102(a)(1) over Maurya et al., (Bioorganic & Medicinal Chem. Letts., 2017) is withdrawn.

The rejection of claims 1 and 17 under 35 U.S.C. 102(a)(1) over Tokunaga et al. (Chem. Pharm. Bull., 1987) is withdrawn.

The rejection of claims 1, 7, 21, 27 and 30 under 35 U.S.C. 102(a)(1) over 
Clement et al. (J Med. Chem., 2003) is withdrawn.

Claims 1, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauro et al., (Letters in Organic Chem., 2015).
Lauro et al. teaches

    PNG
    media_image1.png
    201
    296
    media_image1.png
    Greyscale
(see attached Abstract).  The compound taught by the reference is encompassed by the instant claims.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohareb et al. (Acta Pharm., 2008).
Mohareb et al. teaches

    PNG
    media_image2.png
    178
    276
    media_image2.png
    Greyscale
(see attached Abstract).  The compound taught by the reference is encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 10, 14, 19-27, 30 and 39 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is 
maintained. 
Corey et al. teaches compounds of formula (I):

    PNG
    media_image3.png
    199
    284
    media_image3.png
    Greyscale
, wherein Ar is heteroaryl, which is monocyclic, bicyclic or polycyclic optionally substituted by R3; R1 and R2 are each hydrogen, C1-C10alkyl, a nitrogen-protecting group, etc. or together with the nitrogen to which they are attached, form an optionally substituted monocyclic heterocyclyl; 
R3 is -(CH2)y-N(R4)2; 
R4 is hydrogen; 
R6 is hydrogen or C1-6 alkyl and 
y is 0 (see the entire article, especially page 4, line 6 - page 5, line 10; page 8, line 1 - page 9, line 7).  The reference
teaches heteroaryl groups such as isoquinolinyl, pyridinyl, pyridazinyl, indolyl, pyrazinyl, pyrrolyl, purinyl, etc.;
exemplifies compounds such as: 

    PNG
    media_image4.png
    177
    649
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    167
    643
    media_image5.png
    Greyscale

teaches the compounds are useful in treating cancers such as colon cancer, breast cancer, ovarian cancer, hepatoma, etc. (see for example, page 8, lines 12-20; page 13, line 26 - page 15, line 10; page 16, line 23 - page 17, line 15; claims 1-23, 25).

The instant claims differ by reciting compounds not exemplified by the reference. For example, 
instant claim 1 recites compounds encompassed by formula (Ill):

    PNG
    media_image6.png
    199
    277
    media_image6.png
    Greyscale
 (see page 8, formula (Ill)) and exemplifies 

    PNG
    media_image7.png
    174
    590
    media_image7.png
    Greyscale
 etc. (see instant claim 26); 
instant claim 14 recites compounds wherein R1 and R2, together with the nitrogen atom form triazole and 
instant claim 25 recites compounds of formula

    PNG
    media_image8.png
    173
    520
    media_image8.png
    Greyscale
.
However, as discussed above, the reference teaches and exemplifies R6 as methyl and Ar inclusive of isoquinolinyl and indolyl.  Therefore, (i) modification of the prior art compound, such as, 
    PNG
    media_image9.png
    162
    212
    media_image9.png
    Greyscale
by replacing the C10 hydrogen with methyl with the production of 
    PNG
    media_image10.png
    178
    217
    media_image10.png
    Greyscale
or replacing the C16/17 double bond of a compound such as 
    PNG
    media_image11.png
    164
    195
    media_image11.png
    Greyscale
with a single bond with the production of 
    PNG
    media_image12.png
    172
    200
    media_image12.png
    Greyscale
or (ii) replacing the 3-amino group with a nitrogen containing heterocycle, such as, morpholine as exemplified above or with another known heterocycle, including a triazole, as instantly claimed; or (iii) modification of an obvious prior art compound, such as, 
    PNG
    media_image12.png
    172
    200
    media_image12.png
    Greyscale
(see discussion above) by replacing the 17-isoquinolinyl ring with another heteroaryl group such as an indolyl ring with the production of 
    PNG
    media_image13.png
    239
    309
    media_image13.png
    Greyscale
as instantly claimed would have been obvious to the skilled artisan in the art at the time of the present invention. The motivation is based on the teaching by the reference that the compounds obtained would also be useful in treating cancers such as colon cancer, breast cancer, ovarian cancer, hepatoma, etc. as taught by the reference.
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant’s argument seems to be that the prior art compound selected for comparison must be the most active of the compounds shown.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, MPEP § 2144.08, II.A, example 2 states:
the closest disclosed prior art species or subgenus of record and the claimed species or subgenus including findings relating to similarity of structure, properties and utilities. In Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1537, 218 USPQ 871, 877 (Fed. Cir. 1983), the court noted that "the question under 35 U.S.C. § 103  is not whether the differences [between the claimed invention and the prior art] would have been obvious" but "whether the claimed invention as a whole would have been obvious." 
Applicant’s attention is also directed to MPEP § 2143:  For example, section I.B, example 9 notes: 
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. Thus, Office personnel should recognize that a proper obviousness rejection of a claimed compound that is useful as a drug might be made beginning with an inactive compound, if, for example, the reasons for modifying a prior art compound to arrive at the claimed compound have nothing to do with pharmaceutical activity. The inactive compound would not be considered to be a lead compound by pharmaceutical chemists, but could potentially be used as such when considering obviousness. Office personnel might also base an obviousness rejection on a known compound that pharmaceutical chemists would not select as a lead compound due to expense, handling issues, or other business considerations. However, there must be some reason for starting with that particular lead compound other than the mere fact that the "lead compound" exists. See Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 1007, 91 USPQ2d 1018, 1024 (Fed. Cir. 2009) (holding that there must be some reason "to select and modify a known compound"); Ortho-McNeil Pharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 1364, 86 USPQ2d 1196, 1201 (Fed. Cir. 2008).
Here, the reason to start with compounds of Corey is based on the level of skill of the ordinary artisan in the medical/pharmaceutical art and the fact that the reference teaches a genus of compounds, inclusive of the claimed compounds, that would be useful anticancer agents, as instantly claimed.  As set forth in the present specification, “[t]hose skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific embodiments and methods” described.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, the obviousness of the claimed compounds is based on the teachings of the cited reference that the prior art genus, inclusive of the claimed compounds, is useful anti-cancer agents.
Applicant’s reference to the differences in potencies of the prior art compounds, based on the data in Corey, is also noted.  However, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation of differences in the potencies of the compounds (as evidenced by the present specification, see for example, Table 2).  
The issue is not the potency of the prior art compounds but the reasonable expectation that any one of the compounds encompassed by the genus taught by Corey would be useful as an anti-cancer agent.
For these reasons, the rejection of claims 1, 10, 14, 19-27, 30 and 39 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628